Citation Nr: 1047878	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for diverticulitis.  

3.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  

4.  Entitlement to service connection for left knee disorder.  

5.  Entitlement to service connection for right foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran enlisted in the National Guard in 1963, and he 
retired from the National Guard in 2001.  In the interim his 
service included active duty for training from December 1963 to 
May 1964, active duty training from October 1986 to January 1987, 
and active duty from November 1990 to January 1991.  He served in 
the Southwest Asia theater from December 1990 to April 1991.  

This appeal arises from September 2005 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In August 2005 additional service treatment records were 
obtained.  The regulations provide that at any time after VA 
issues a decision on a claim and receives relevant official 
service department records that existed and had not been 
associated with the claims file VA will reconsider the claim.  
38 C.F.R. § 3.156 (c)(2010).  For that reason the issue of 
service connection for bilateral hearing loss will be addressed 
on the merits even though the issue was previously denied by the 
Board in a February 2000 decision.  

The issues of service connection for bilateral hearing loss and 
GERD are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  Private medical records include current diagnosis of 
diverticula, but no diagnosis of diverticulitis.  

2.  There is no evidence in service treatment records of any 
complaints or history of a left knee disorder, and no diagnosis 
of degenerative joint disease of the left knee within one year of 
separation from active duty.  

3  There is no evidence in service treatment records of any 
complaints or history of a right foot disorder, and no diagnosis 
of degenerative joint disease of the right foot within one year 
of separation from active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diverticulitis have 
not been met.  38 U.S.C.A. § 1110 (West 2002);38 C.F.R. § 3.303 
(2010).  

2.  The criteria for service connection for a left knee disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002);38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  The criteria for service connection for a right foot disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002);38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

An April 2006 letter from the RO to the Veteran satisfied VA's 
duty to notify.  

The Veteran submitted private medical records.  The RO obtained 
his records from the VA Mountain Home Medical Center.  His 
service treatment records were obtained, including his records 
from the Army National Guard. 

No VA examination was ordered as there is no current diagnosis of 
diverticulitis and there were no service records or in-service 
symptoms reported by the Veteran of a left knee disorder or a 
right foot disorder.  Significantly, the Veteran has not reported 
or described any in-service symptoms or problems with his left 
knee or right foot while on active service.  In essence there is 
no evidence in active service which would provide a basis for a 
clinician to find a nexus between any current diagnosis and 
service.  

In view of the foregoing, and as the Veteran has not identified 
any evidence which is not presently in the claims folder, no 
additional assistance to the Veteran with his claims is required.  


Service Connection

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when they are 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury. 
See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board of Veterans' Appeals (Board) has noted the Veteran 
served in the Southwest Asia theater and meets the definition of 
a Persian Gulf War veteran.  His claims however involve disorders 
attributed to known diagnoses.  For that reason, the regulations 
providing presumptive service connection for undiagnosed 
illnesses in Persian Gulf War veterans are not applicable to his 
claims.  38 C.F.R. § 3.317 (2010).   

A.	Diverticulitis

An essential element of a claim for service connection is a 
current diagnosis.  A review of the claims folder reflects no 
current diagnosis of diverticulitis.  

August 1999 colonoscopy found scattered diverticula and 
hemorrhoids.  

October 2001 private medical records indicate the Veteran had a 
history of diverticulosis.  The Veteran was seen by his private 
gastroenterologist on November 1, 2001.  An impression of 
diverticulitis was recorded but the plan was to perform a 
colonoscopy to determine to see if he had ischemic bowel disease.  

On November 26, 2001 a colonoscopy was performed.  Diverticulosis 
coli and hemorrhoids were found.  

September 2005 private medical records reveal the Veteran had a 
history of diverticula coli.  

While the Veteran has developed diverticula, there is no current 
diagnosis of diverticulitis.  Colonoscopy in August 1999 and 
again in November 2001 found no evidence of diverticulitis.  

Diverticula are pouches in the wall of the colon.  Diverticulosis 
is where there are many diverticula.  Diverticulosis generally 
does not cause symptoms and is usually found only on internal 
examination.  See Diverticulitis, MayoClinic.com; WebMD.com.  It 
is diverticulitis, inflammation or infection in those structures 
which cause acute symptoms.  Id.  

In the absence of current findings demonstrating the Veteran has 
diverticulitis, a basis upon which to establish service 
connection has not been presented.  

B.	Left Knee Disorder

Service treatment records do not include any diagnosis, 
complaints of, or symptoms attributable to the left knee.  

The first record of a left knee disorder appears in March 2004 
private medical records which include a history of recurrent knee 
pain.  The assessment was osteoarthritis of the knees.  

March 2005 private medical records indicate the Veteran was 
having left knee pain due to degenerative arthritis.  The Veteran 
denied any history of trauma.  

May 2005 private records noted a history of ongoing pain in the 
left knee for several years.  Degenerative joint disease of the 
left knee was the diagnosis.  

The Veteran has not offered any description of symptoms of left 
knee pain in service.  He has not reported any history of injury 
to the left knee while on active duty.  

There is no basis in the record for linking the currently 
diagnosed left knee arthritis to active service.  There are also 
no diagnoses of arthritis dated within one year of any period of 
active duty.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

To support a claim for service connection for a left knee 
disorder there must be evidence of either symptoms in service, or 
an incident in service to which the current disorder may be 
linked.  In the absence of evidence of service incurrence or a 
nexus between service and the current disorder, service 
connection is not warranted.  

C.	Right Foot

Service treatment records do not include any references to the 
right foot.  And the Veteran has not described or reported any 
injury to the right foot while in service, or on active duty.  He 
has not provided any history of symptoms of the right foot in 
service.  And there are no records of diagnosis of arthritis or 
degenerative joint disease of the right foot dated within one 
year of any of his three periods of active duty.  

The Veteran was seen by his private physician in February 2001 
with complaints of intermittent right foot pain.  Examination of 
the right foot found at the base of the first metatarsal a 
palpable nodule.  Foot bone spurring with calcific bursitis was 
diagnosed.  

Private medical records from September 2004 again noted a 
recurrent nodule on the right foot.  

April 2006 private medical records indicate the Veteran had pain 
in both feet.  Bilateral metatarsalgia and degenerative joint 
disease of the first tarsal metatarsal joint of the right foot 
were diagnosed.  

As is set out above, the essential elements to support service 
connection include evidence of disease or injury in service which 
may be linked to a current disorder.  In the absence of any 
evidence in service of a right foot injury or disease to which a 
current right foot disorder could be linked, there is 
insufficient evidence to support the Veteran's claim.  

Service connection for a right foot disorder is not warranted.  



ORDER

Service connection for diverticulitis is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a right foot disorder is denied.  


REMAND

After reviewing the claims folder the Board has determined that 
additional development of the claims for service connection for 
hearing loss and GERD is necessary.   
The RO denied the Veteran's request to reopen his claim for 
service connection for bilateral hearing loss in July 2005 rating 
decision on the basis that new and material evidence had not been 
submitted.  Additional National Guard medical records were 
received in August 2005, and as explained in the Introduction, 
this warrants a merits determination  See 38 C.F.R. 
§ 3.156(c)(2010).  

As was noted above, the Veteran's verified periods of active duty 
from November 1990 to June 1991 and active duty for training from 
December 1963 to May 1964 and from October 1986 to January 1987.  

An April 1972 Report of Medical Examination includes an elevated 
puretone threshold in the right ear of 40 at 4000 and elevated 
puretone thresholds in the left ear of 70 at 2000 and 3000 Hertz 
and 45 at 4000 Hertz.  Subsequent records confirm the presence of 
hearing loss, (e.g. in 1989).  Significantly, however, the report 
from the separation examination conducted in March 1991, reflects 
higher puretone thresholds at several levels than were reflected 
on the earlier audiological evaluations.  This has raised a 
question as to whether the Veteran's hearing loss increased in 
severity in service.  To answer this question a VA audiological 
evaluation should be conducted and a medical opinion requested.  

Beginning in August 1983 a Report of Medical History includes 
history of heartburn.  On separation examination in March 1991, 
the Veteran reported a history of stomach trouble.  Private 
medical records noted history of chronic gastritis and in 
September 2005 a history of GERD.  The Veteran should be afforded 
a VA examination and a medical opinion requested to determine if 
the Veteran's GERD was aggravated in service.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all health 
care providers who have treated him for 
hearing loss or GERD since April 2006.  
With any necessary authorization from the 
Veteran, attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran.  

2.  The veteran should be afforded a VA 
examination to evaluate his hearing loss.  
The claims folder should be made available 
to the examiners for review before the 
examination.  After examining the Veteran, 
he/she should offer an opinion as to 
whether the Veteran's hearing loss 
underwent an increase in severity beyond 
its natural progression while the Veteran 
was serving on active duty between November 
1990 and June 1991.  If a response cannot 
be given without resort to speculation, 
that should be stated, and the reasons why 
that is so should be indicated.  

3.  The veteran should be afforded a VA 
gastrointestinal  examination.  The claims 
folder should be made available to the 
examiner for review before the examination.  
The examiner is asked to first, determine 
if the Veteran currently has GERD.  If 
diagnosis of GERD is confirmed, the 
examiner is asked to indicate the onset 
date of GERD.  If it existed prior to 
November 1990, the examiner should offer an 
opinion as to whether it underwent in 
increase in severity beyond its natural 
progression while the Veteran was serving 
on active duty between November 1990 and 
June 1991.  If a response cannot be given 
without resort to speculation, that should 
be stated, and the reasons why that is so 
should be indicated.  

4.  If the benefits sought on appeal remain 
denied the Veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


